Citation Nr: 0716314	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-15 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right foot 
bunion with hallux valgus deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to October 1981.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The matter of entitlement to service connection for right 
foot bunion with hallux valgus deformity on de novo review is 
being remanded to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if any action on her part is required.


FINDINGS OF FACT

1.  Service connection for bunion, right foot, was denied in 
an unappealed rating decision in January 1990, essentially on 
the basis that no current right foot disability was shown.

2.  Evidence received since the January 1990 rating decision 
includes diagnoses of right foot bunion and hallux valgus 
deformity, with associated pain and treatment with orthotics; 
it relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for right foot bunion with 
hallux valgus deformity may be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim to reopen; 
but as the disposition below is favorable to the veteran to 
the extent indicated, there is no need to discuss the impact 
of the VCAA in this case.

An unappealed rating decision is final based on the evidence 
of record at the time of such decision. 38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
February 2004), and the new definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of record at the time of the January 1990 rating 
decision included service medical records that showed the 
veteran was seen for complaints of right foot pain in 
November 1980.  Early bunion, right foot, was diagnosed.  On 
service separation examination in July 1981 the feet were 
normal.  

Evidence of record received after the January 1990 rating 
decision includes a VA examination report dated in February 
2005 that noted right foot bunion and diagnosed non-
symptomatic, non-disabling, hallux valgus, right foot, very 
mild.  In addition, a May 2005 VA outpatient podiatry 
treatment record noted tenderness and mild symptomatic bunion 
deformity.  Orthotics were prescribed.  

The VA examination and outpatient records constitute new 
evidence that shows current right foot disability (bunion 
and/or hallux valgus deformity).  As the claim was previously 
denied, in part, on the basis that a current right foot 
disability was not shown, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Given that the veteran had problems in the same anatomical 
area in service, it raises the possibility that the current 
right foot disability and the complaints in service may be 
related.  Resolving reasonable doubt in the veteran's favor 
the Board finds that this new evidence raises a reasonable 
possibility of substantiating the claim of service 
connection.  Hence, the evidence received since the January 
1990 rating decision is new and material, and the claim of 
service connection for right foot bunion with hallux valgus 
deformity may be reopened.


ORDER

The appeal to reopen a claim of service connection for right 
foot bunion with hallux valgus deformity is granted.



REMAND

The record now contains competent medical evidence of current 
right foot disability and evidence noting right foot bunion 
in service.  However, there is no competent medical evidence 
regarding a nexus between current right foot bunion with 
hallux valgus deformity and what was noted in service.  
Hence, a VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a podiatrist to 
determine the nature and likely etiology 
of her right foot disability, to include 
bunion and/or hallux valgus deformity.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
bunion and/or hallux valgus deformity of 
the right foot is related to the veteran's 
military service/complaints noted therein.  
The examiner should explain the rationale 
for the opinion.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


